Title: From John Adams to Henry Marchant, 25 July 1790
From: Adams, John
To: Marchant, Henry



Dear Sir
New York 25 of July 17—90

I have recd your favour of the 19th.  I presume your answer to Mr Jefferson will be sufficient but If you write to the President, it will do us harm——Your letter to the President came to me after your appointment, so that I have never delivered nor mentioned it to any one; and shall keep it and all that came with it till your further orders.—It is best it should not now be conveyed to the President, as it is become unnecessary.
I thank you my dear Sir for your friendly politeness.  I shall certainly never pass New Port without seeing you and your family, I hope in prosperity.  I should have written you before but for a cause which makes it difficult to write now, an inflamation in my eyes.  He will not be less  friendly to you, if you should ever hear of poor old blind

John Adams